

115 HR 2381 IH: Autocycle Safety Act
U.S. House of Representatives
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2381IN THE HOUSE OF REPRESENTATIVESMay 4, 2017Mr. Moolenaar (for himself, Ms. Sinema, Mr. Bishop of Michigan, and Mr. Huizenga) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title 49, United States Code, to prescribe safety standards for autocycles and related
			 equipment, and for other purposes.
	
 1.Short titleThis Act may be cited as the Autocycle Safety Act. 2.Motor vehicle safety standards (a)Defined termSection 30102(a) of title 49, United States Code, is amended—
 (1)by redesignating paragraphs (1) through (13) as paragraphs (2) through (14), respectively; and (2)by inserting before paragraph (2), as redesignated, the following:
					
 (1)autocycle means a motorcycle with 3 wheels in contact with the ground, front-wheel drive, a fully enclosed occupant compartment, and a steering wheel, which is subject to applicable Federal motor vehicle safety standards, as determined necessary by the Secretary of Transportation through regulation..
 (b)Applicability of motor vehicle safety standards to autocyclesChapter 301 of title 49, United States Code, is amended— (1)in the table of sections, by inserting after the item relating to section 30114 the following:
					
						
							30114A. Autocycles.;
 and(2)by inserting after section 30114 the following:  30114A.Autocycles (a)Interim safety standards for autocyclesDuring the period beginning on the date of the enactment of the Autocycle Safety Act and ending on the effective date of the rules issued pursuant to subsection (b), a person satisfies the requirements set forth in section 30112(a) with regard to an autocycle if the autocycle—
 (1)complies with the motor vehicle safety standards for passenger cars, as set forth in part 571 of title 49, Code of Federal Regulations, relating to—
 (A)controls and displays (FMVSS 101); (B)lamps, reflective devices, and associated equipment (FMVSS 108), except for center high-mounted stop lamps;
 (C)brake systems (FMVSS 135); (D)seating systems (FMVSS 207);
 (E)belted occupant crash protection (FMVSS 208); and (F)seat belt assemblies (FMVSS 209);
 (2)complies with the motor vehicle safety standards for motorcycles, as set forth in part 571 of title 49, Code of Federal Regulations, relating to—
 (A)new pneumatic tires (FMVSS 119); and (B)tire selection and rims (FMVSS 120);
 (3)complies with the motor vehicle safety standards for motorcycles or passenger cars (at the option of such person), as set forth in part 571 of title 49, Code of Federal Regulations, relating to—
 (A)brake hoses (FMVSS 106); (B)rearview mirrors (FMVSS 111), except for inside rearview mirrors;
 (C)motor vehicle brake fluids (FMVSS 116); and (D)glazing materials (FMVSS 205);
 (4)meets the performance criteria relating to upper interior impact set forth in FMVSS 201 to the extent possible to reach the target points; and
 (5)is equipped with a steering wheel air bag, anti-lock brakes, and electronic stability control. (b)Rulemaking (1)In generalNot later than 3 years after the date of the enactment of the Autocycle Safety Act, the Secretary of Transportation shall issue such final rules, interpretations, and test procedures in accordance with paragraphs (2) and (3) as may be necessary for a person to satisfy the requirements set forth in section 30112(a) with regard to an autocycle.
 (2)DeterminationIn determining which motor vehicle safety standards are applicable to autocycles under paragraph (1), the Secretary shall—
 (A)apply appropriate motorcycle safety standards to those aspects of an autocycle’s performance that are appropriately regulated through the motor vehicle safety standards applicable to motorcycles; and
 (B)apply appropriate passenger car safety standards to those aspects of an autocycle’s performance regulated through motor vehicle safety standards that are not otherwise appropriately regulated through a motorcycle standard.
 (3)Other requirementsIn issuing rules to preserve autocycle safety pursuant to paragraph (1), the Secretary shall— (A)provide autocycle manufacturers with appropriate lead time to comply with the safety standards set forth in such rules; and
 (B)comply with the requirements and considerations set forth in subsections (a) and (b) of section 30111..
 (c)Conforming amendmentsSection 30112(a) of title 49, United States Code, is amended— (1)in paragraph (1), by striking sections 30113 and 30114 and inserting sections 30113, 30114, and 30114A; and
 (2)in paragraph (3), by striking section 30114, and inserting sections 30114 and 30114A,. 